UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13602 The Female Health Company (Name of registrant as specified in its charter) Wisconsin 39-1144397 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 515 N. State Street, Suite 2225, Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (312)595-9123 Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.01 par value NASDAQ Stock Market Securities registered under Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer þ Non-accelerated file ¨ (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ The aggregate market value of the voting stock held by non-affiliates of the registrant as of March 28, 2013, was approximately $159.6 million based on the per share closing price as of March 28, 2013 quoted on the NASDAQ Capital Market for the registrant’s common stock, which was $7.24. There were 28,726,092 shares of the registrant’s common stock, $0.01 par value per share outstanding at November 29, 2013. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2014 Annual Meeting of the Shareholders of the Registrant are incorporated by reference into Part III of this report. As used in this report, the terms “we,” “us,” “our,” “The Female Health Company,” “FHC” and the “Company” mean The Female Health Company and its subsidiaries collectively, unless the context indicates another meaning, and the term "common stock" means shares of our common stock, par value of $0.01 per share. 2 THE FEMALE HEALTH COMPANY FORM 10-K SEPTEMBER 30, 2013 TABLE OF CONTENTS PART I Page Item 1. Business 5 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Mine Safety Disclosures 17 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 21 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 28 Item 8. Financial Statements and Supplementary Data 28 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 28 Item 9A. Controls and Procedures 28 Item 9B. Other Information 29 PART III Item 10. Directors, Executive Officers and Corporate Governance 30 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships and Related Transactions, and Director Independence 31 Item 14. Principal Accountant Fees and Services 31 PART IV Item 15. Exhibits and Financial Statement Schedules 32 Signatures 36 3 FORWARD-LOOKING STATEMENTS Certain statements included in this Annual Report on Form 10-K which are not statements of historical fact are intended to be, and are hereby identified as, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements can be identified by the use of forward-looking words or phrases such as "anticipate," "believe," "could," "expect," "intend," "may," "opportunity," "plan," "predict," "potential," "estimate," "will," "would" or the negative of these terms or other words of similar meaning. These statements are based upon the Company's current plans and strategies, and reflect the Company's current assessment of the risks and uncertainties related to its business, and are made as of the date of this report.The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, those described under the caption "Risk Factors" in Item1A. of this report.The Company undertakes no obligation to make any revisions to the forward-looking statements contained in this report or to update them to reflect events or circumstances occurring after the date of this report. 4 PART I Item 1. Business General The Female Health Company manufactures, markets and sells the FC2 Female Condom (“FC2”).FC2 is the only currently available female-controlled product, approved by the U.S. Food and Drug Administration (FDA) and cleared by the World Health Organization (“WHO”) for purchase by U.N. agencies, that provides dual protection against unintended pregnancy and sexually transmitted infections ("STIs"), including HIV/AIDS. The Company’s first generation product was the FC1 Female Condom, a Class III medical device approved by the FDA in 1993.The Company’s second generation product, FC2, has been available globally since 2007, and in the U.S. since 2009 after it was approved by the FDA as a ClassIII medical device. FC2 Female Condom provides women dual protection against STIs, including HIV/AIDS, and unintended pregnancy.Because FC2’s primary usagesare for disease prevention and family planning, the public health sector is the Company’s main market. Within the public health sector, various organizations supply critical products such as FC2, at no cost or low cost, to those who need but cannot afford to buy such products for themselves. The Company has a relatively small customer base, with a limited number of customers who generally purchase in large quantities. Over the past few years, significant customers have included large global agencies, such as the United Nations Population Fund (“UNFPA”), the United States Agency for International Development (“USAID”), through its facilitator, John Snow, Inc., and Sekunjalo Investments Corporation (PTY) Ltd (“Sekunjalo”), the Company’s distributor in the Republic of South Africa (“RSA”).Other customers include ministries of health or other governmental agencies, which either purchase directly or via in-country distributors, and non-governmental organizations (“NGOs”). FC2 is currently available in 143 countries.A significant number of countries with the highest demand potential are in the developing world.The incidence of HIV/AIDS, other STIs and unwanted pregnancy in these countries represents a remarkable potential for significant sales of a product that benefits some of the world’s most underprivileged people.However, conditions in these countries can be volatile and result in unpredictable delays in program development, tender applications and processing orders. Purchasing patterns vary significantly from one customer to another, and may reflect factors other than simple demand.For example, some governmental agencies purchase through a formal procurement process in which a tender (request for bid) is issued for either a specific or a maximum unit quantity.Tenders also define other requirements for a qualified bid submission (such as product specifications, regulatory approvals, clearance by WHO, unit pricing and delivery timetable).Bidders have a limited period of time in which to submit bids.Bids are subjected to an evaluation process which is intended to conclude with a tender award to the successful bidder.The entire tender process, from publication to award, may take many months to complete. Administrative issues, politics, bureaucracy, process errors, changes in leadership, funding priorities and/or other pressures may delay or derail the process and affect the purchasing patterns of public sector customers. As a result, the Company may experience significant quarter-to-quarter sales variations due to the timing and shipment of large orders. In the past few years, the Company’s business model, which includes high gross margins, modest capital expenditures and low expense requirements compared to production volumes, has permitted the Company to sustain profitable operations without debt and maintain dividend payments during periods of delayed orders. Continuation of these accomplishments in the future periods will be contingent on a number of factors, including the degree and period of sales volatility and the strength of global demand for the Company’s product. The Company currently operates in one industry segment which includes the development, manufacture and marketing of consumer health care products.Therefore, no segment data is disclosed in the Notes to the Consolidated Financial Statements contained in this report.Information regarding the Company's operations by geographic area is included in Note10 in the Notes to the Consolidated Financial Statements contained in this report. 5 Company History The female condom was invented by a Danish physician who obtained a U.S. patent for FC1 in 1988. The physician subsequently sold certain rights to the condom to Chartex Resources Limited (“Chartex”). In the years that followed, Chartex, with resources provided by a Danish entrepreneur and a nonprofit Danish foundation, developed the manufacturing processes and completed other activities associated with bringing the female condom to market in certain non-U.S. countries. The Wisconsin Pharmacal Company, Inc. (“Wisconsin Pharmacal”, the Company's predecessor) owned certain rights to the female condom in the U.S., Canada and Mexico. Wisconsin Pharmacal pursued the pre-clinical and clinical studies and overall development of the product, necessary for U.S. FDA approval and worldwide distribution of the product. The Female Health Company is the successor to Wisconsin Pharmacal, a company which manufactured and marketed disparate specialty chemical and branded consumer products. Wisconsin Pharmacal was originally incorporated in 1971. In fiscal 1995, the Company's Board of Directors approved a plan to complete a series of actions designed, in part, to maximize the potential of the Female Condom. First, the Company restructured and transferred the Wisconsin Pharmacal name and all of the assets and liabilities of the Company other than those relatedto the Female Condom to a newly formed, wholly-owned subsidiary of the Company, WPC Holdings, Inc. ("Holdings"). In January 1996, the Company sold Holdings to an unrelated third party. Then, in February 1996, the Company acquired Chartex.At the same time, the Company was renamed The Female Health Company. As a result of the sale of Holdings and the acquisition of Chartex, The Female Health Company evolved to its current state with its sole business consisting of the manufacture, marketing and sale of the Female Condom. The FDA approved FC1 for distribution in the U.S. in 1993 and approved the Company's U.K. FC1 manufacturing facility in 1994. In 2005, the Company completed development of a second generation Female Condom, FC2, with the following objectives: 1. Expand access to female-controlled prevention by offering a more affordable product 2. Increase HIV/AIDS prevention and family planning options 3. Lower health care costs 4. Increase gross margins FC2 was first marketed internationally in March 2007 and has been marketed in the U.S. since August 2009. In October 2009, the Company completed the transition from its first generation product, FC1, to its second generation product, FC2, and production of FC1 ceased.The Company retains ownership of certain world-wide rights, as well as various patents, regulatory approvals and other intellectual property related to FC1. FC2 was approved by the FDA as a Class III medical device on March 10, 2009.In addition to FDA approval, FC2 has been approved by other regulatory agencies, including the European Union, India and Brazil.Based on a rigorous scientific review, WHO agreed that FC2 performs in the same manner as FC1 and cleared FC2 for purchase by U.N. agencies in 2006. Since FC2’s introduction in March 2007 through September 30, 2013, approximately 225 million FC2’s have been distributed in 143 countries. It is sold directly to consumers in 16 countries.Since the first FDA approval in 1993, the Company has sold approximately 400 million Female Condoms (FC1 and FC2). Strategy The Company’s strategy is to fully develop global markets for FC2 for both contraception and prevention of STIs, including HIV/AIDS. Since the introduction of its first generation product, FC1, the Company has developed contacts and relationships with global public health sector organizations such as WHO, UNFPA, USAID, the United Nations Joint Programme on HIV/AIDS (“UNAIDS”), country-specific health ministries and NGOs, and commercial partners in various countries. The Company has representatives in various locations around the world to provide technical support and assist with its customers’ prevention and family planning programs. As announced during the July 2012 London Summit on Family Planning in London England (the “London Summit”), the Company has pledged to significantly increase its global education and training investment over the period from 2013 through 2018. 6 The Company’s first generation product, FC1, was produced from a costly raw material, polyurethane, in a labor intensive manufacturing process in London, England.To expand women’s access to the female condom, increase sales volume, reduce costs, and significantly increase gross margin, the Company developed its second generation product, FC2.The second generation product is made from a less costly raw material, a nitrile polymer. FC2’s production process is more efficient and less labor and capital intensive than that of FC1, making it less costly to produce.Its price is now approximately 30 percent less than FC1.FC2 is currently being produced at the Company’s facility in Selangor D.E., Malaysia and in Kochi, India, in conjunction with FHC’s exclusive distributor in India, Hindustan Lifecare Limited (“HLL”). The Company made its first substantial sales of FC2 in fiscal 2007.Since October 2009, all of the Company’s unit sales have been FC2.Production in London was discontinued with the final shipment of FC1 in October 2009. As a result of the successful development of FC2, the Company was able to both reduce the price to the public health sector and increase its gross margin. Since the product’s primary market is currently the public health sector, the Company incurs minimal sales and marketing expense.Thus, as the demand for FC2 continues to grow in the public health sector, the Company’s operating expenses may grow at a much lower rate than that of volume. Products Currently, there are only two FDA approved and marketed products that prevent the transmission of HIV/AIDS through sexual intercourse: the male condom and FC2.FC2 is currently the only FDA approved and marketed female-controlled productthat prevents STIs, including HIV/AIDS. Used consistently and correctly, FC2 provides women dual protection against STIs, including HIV/AIDS, and unintended pregnancy.FC2 does not compete with the male condom; it provides an alternative to either unprotected sex or male condom usage. An economic analysis of the cost effectiveness of an FC2 HIV/AIDS prevention program conducted by Dr. David Holtgrave, the chairman of the Department of Health Behavior and Society at the Johns Hopkins Bloomberg School of Public Health was featured in the March 26, 2012issue of AIDS and Behavior.The study showed that the Washington, D.C. FC2 prevention program, a public-private partnership to provide and promote FC2, prevented enough HIV infections in the first year alone to save over $8 million in avoided future medical care costs (over and above the cost of approximately $445,000 for the program).This means that for every dollar spent on the program, there was a cost savings of nearly $20.In the article Dr. Holtgrave concluded, “These results clearly indicate that delivery of, and education about, Female Condoms is an effective HIV prevention intervention and an outstanding public health investment.”Washington, D.C. began its program in 2010 to fight a disease that is at epidemic levels.At least 3 percent of Washington, D.C. residents have HIV or AIDS, a prevalence rate that is the highest of any U.S. city. Numerous clinical and behavioral studies have been conducted regarding use of the female condom. Studies show that in many cultures, the female condom is found acceptable by women and their partners. Importantly, studies also show that when the female condom is made available as an option along with male condoms there is a significant increase inprotected sex acts with a concurrent decrease in STIs. The increase in protected sex acts varies by country and averages between 10 percent and 35 percent. FC2 has basically the same physical design, specifications, safety and efficacy profile as FC1.Manufactured from a nitrile polymer formulation that is exclusive to the Company, FC2 is produced more economically than FC1, which was made from a more costly raw material, polyurethane.FC2 consists of a soft, loose fitting sheath and two rings: an external ring of rolled nitrile and a loose internal ring, made of flexible polyurethane,FC2’s soft sheath lines the vagina, preventing skin-to-skin contact during intercourse. Its external ring remains outside the vagina, partially covering the external genitalia. The internal ring is used for insertion and helps keep the device in place during use. FC2’s primary raw material, a nitrile polymer, offers a number of benefits over natural rubber latex, the raw material most commonly used in male condoms.FC2’s nitrile polymer is stronger than latex, reducing the probability that the female condom sheath will tear during use. Unlike latex, FC2’s nitrile polymer quickly transfers heat.FC2 warms to body temperature immediately upon insertion which may enhance the user’s sensation and pleasure. Unlike the male condom, FC2 may be inserted in advance of arousal, eliminating disruption during sexual intimacy. FC2 is also an alternative to latex sensitive users (7 percent to 20 percent of the population) who are unable to use male condoms without irritation. To the Company's knowledge, there is no reported allergy to the nitrile polymer.FC2 is pre-lubricated, disposable and recommended for use during a single sex act.FC2 is not reusable. 7 FC2 received FDA approval as a Class III medical device on March 10, 2009, and has been available in the U.S. since August2009.In addition to FDA approval, FC2 has been approved by other regulatory agencies, including the European Union, India and Brazil.Based on a rigorous scientific review, WHO agreed that FC2 performs in the same manner as FC1 and cleared FC2 for purchase by U.N. agencies in 2006. Global Market Potential Because FC2 offers a woman dual protection against both unintended pregnancy and STIs, including HIV/AIDS, its market encompasses both family planning and disease prevention. Disease Prevention.The first clinical evidence of AIDS was noted more than thirty years ago.Since then, HIV/AIDS has become the most devastating pandemic facing humankind in recorded history. In November 2009, WHO released statistics indicating that on a world-wide basis, HIV/AIDS is now the leading cause of death in women 15 to 44 years of age.According to WHO, in 2010 worldwide more than half of all the adults livings with HIV were women and almost 50 percent of all new adult cases of HIV/AIDS were women. In the United States the Centers for Disease Control and Prevention (CDC)and FDA both list heterosexual sex as the most common method of HIV transmission in women. For sexually active couples, male condoms and FC2 are the only barrier methods approved by the FDA for preventing sexual transmission of HIV/AIDS.In recent years, scientists have sought to develop alternative means of preventing HIV/AIDS.Based on the complexities of such research, a viable prevention alternative is unlikely to be available in the foreseeable future.To date, it is clear that condoms, male and female, continue to play a key role in the prevention of STIs, including HIV/AIDS.FC2, when used consistently and correctly, gives a woman control over her sexual health by providing dual protection against STIs, including HIV/AIDS, and unintended pregnancy. In the U.S., the CDC continues to report that the HIV/AIDS epidemic is taking an increasing toll on women and girls. Women of color, particularly black women, have been especially hard hit. Women of color comprise both the majority of new HIV and AIDS cases among women, and the majority of women living with the disease. In 2009, the CDC lists the rate of new HIV infection for black women as approximately 15 times the rate for white women in the United States. In 2009, in the United States, it is estimated that one in 32 black women would be diagnosed with HIV in her lifetime, compared to the one in 526 incidence rate amongst white women. The CDC estimates there are 19 million new STIs in the U.S. each year. It is also estimated that over 24,000 women each year in the U.S. lose the ability to conceive or carry a pregnancy to term due to undiagnosed or untreated STIs. In March 2008, the CDC announced that a study indicated that 26 percent of female adolescents in the U.S. have at least one of the most common STIs. Led by the CDC’s Sara Forhan, the study is the first to examine the combined national prevalence of common STIs among adolescent women in the U.S.In addition to overall STI prevalence, the study found that by race, African American teenage girls had the highest prevalence, with an overall prevalence of 48 percent compared to 20 percent among both whites and Mexican Americans. Overall, approximately half of all the teens in the study reported ever having sex. Among these girls, the STI prevalence was 40 percent. On November 29, 2012, in conjunction with World AIDS day, U.S. Secretary of State Hillary Clinton, as part of the President’s Emergency Plan For AIDS Relief (“PEPFAR”), issued a blueprint for an AIDS Free Generation.In the blueprint it states that female condoms are unique in providing a female controlled HIV prevention option and that PEPFAR will work with partner governments and other donors to promote female condoms wherever effective programs can build a sustained demand. On September 24, 2013, the U.K. Government announced it was donating $1.5 billion over a 3 year period to the Global Fund for HIV/AIDS, TB and Malaria treatment and prevention. 8 Contraception.The feminization of HIV/AIDS has increased the relevance of FC2 for the prevention of unintended pregnancies as well as disease prevention.Unintended pregnancy may result in maternal and infant death, babies with HIV/AIDS, AIDS orphans and increased health care costs. On July 11, 2012, World Population Day, the U.K. Government and the Bill and Melinda Gates Foundation held the London Summit.It was an invitation only meeting attended by public health officials, government officials, and private sector companies that supply contraceptives and related products.The primary goal of the London Summit was to increase access to contraceptives to an additional 120 million poor women in 69 developing countries by 2020.Achievement of this goal will reduce maternal and infant immortality, HIV/AIDS babies and orphans and health care costs. At the close of the London Summit it was announced that commitments of $4.6 billion had been made to fund the 2012-2020 program.This included commitments by the U.K. Government, other specific countries, the Bill & Melinda Gates Foundation, other foundations, Bloomberg Philanthropies, and other private sector donors. FHC was one of only fourteen companies invited to attend the London Summit.O.B. Parrish, the Company’s Chairman and Chief Executive Officer, participated on a panel “Partnering for Progress: The Role of Public/Private Partnerships”. FHC announced a Public/Private Partnership program to support the goal to provide contraceptives to an additional 120 million women by 2020.FHC’s program includes the following: · Aggregate annual FC2 purchases from all major public sector buyers each year to establish volume-based unit pricing for the succeeding year. · Award major public sector purchasers with FC2 equal to 5 percent of their total annual units purchased, at no cost to such purchasers. · Invest up to $14 million over the period from 2013 through 2018 in reproductive health and HIV/AIDS prevention education and training in collaboration with global agencies. The Company believes achievement of the London Summit’s goals will increase the market for contraceptives over the long-term.It also believes it will increase the market for the female condom, as it is the only female-controlled product that provides dual protection against unintended pregnancy and STIs including HIV/AIDS. On September 28, 2013, The Global Poverty Project in partnership with the Cotton On Foundation sponsored a concert in Central Park in New York, which included a number of celebrities. Attendance was estimated to be 60,000 and the concert was streamed worldwide. The mission of the Global Citizens Group is to end extreme poverty. It has a number of private sector partners.At the Central Park concert FHC was recognized as a lead partner in the It Takes Two Campaign, a global awareness campaign whose goal is to increase awareness and support for the London Summit’s goals. The Condom Market The global male condom market (public and private sector) is estimated to be $3 billion annually. The global public health sector market for male condoms is estimated to be greater than 10 billion units annually.The private sector market for male condoms is estimated at 3 billion units annually.UNAIDS estimates that the annual public health sector demand for condoms, both male and female, will reach 19 billion units by 2015. Government Regulation Female condoms as a group were classified by the FDA as a Class III medical device in 1989.Class III medical devices are deemed by the FDA to carry potential risks with use which must be tested prior to FDA approval, referred to as Premarket Approval (PMA), for sale in the U.S.As FC2 is a Class III medical device, prior to selling FC2 in the U.S., the Company was required to submit a PMA application containing technical information on the use of FC2 such as pre-clinical and clinical safety and efficacy studies which were gathered together in a required format and content.The FC2 PMA was approved by the FDA as a Class III medical device in March 2009. 9 FC2 received the CE Mark which allows it to be marketed throughout the European Union.FC2 has also been approved by regulatory authorities in Brazil, India and other jurisdictions. The Company believes that FC2’s PMA and FDA classification as a Class III medical device creates a significant barrier to entry in the U.S. market. The Company estimates that it would take a minimum of four to six years to implement, execute and receive FDA approval of a PMA to market another type of female condom. In the U.S., FC2 is regulated by the FDA. Pursuant to section 515(a)(3) of the Safe Medical Amendments Act of 1990 (the "SMA Act"), the FDA may temporarily suspend approval and initiate withdrawal of the PMA if the FDA finds that FC2 is unsafe or ineffective, or on the basis of new information with respect to the device, which, when evaluated together with information available at the time of approval, indicates a lack of reasonable assurance that the device is safe or effective under the conditions of use prescribed, recommended or suggested in the labeling. Failure to comply with the conditions of FDA approval invalidates the approval order. Commercial distribution of a device that is not in compliance with these conditions is a violation of the SMA Act. As an FDA approved medical device, the facilities in which FC2 is produced and tested are subject to periodic FDA inspection to ensure compliance with current Good Manufacturing Processes.The Company’s most recent FDA inspection was completed in September 2010. The FDA’s approval order for FC2 includes conditions that relate to product labeling, including information on the package itself and instructions for use called a “package insert” which accompanies each product.The Company believes it is in compliance with the FDA approval order. The Company’s facility may also be subject to inspection by UNFPA, USAID, and county specific ministries of health. Significant Customers Because FC2 provides dual protection against both STIs, including HIV/AIDS, and unintended pregnancy, it is an integral part of both HIV/AIDS prevention and family planning programs throughout the world.These programs are typically supplied by global public health sector buyers who purchase products for distribution, at low cost or no cost, to those who need but cannot afford to buy such products themselves.Within the global public health sector are large global agencies such as UNFPA, USAID, DFID (U.K.’s Department for International Development), PSI (Population Services International) and other social marketing groups, various government health agencies and NGOs.The Company’s most significant customers are either global public health sector agencies, country specific ministries of health or those who facilitate their purchases and/or distribution. The Company's three largest customers currently are UNFPA, USAID and Sekunjalo.UNFPA accounted for 62 percent of unit sales in fiscal2013, 40 percent of unit sales in fiscal2012, and 25 percent of unit sales in fiscal2011.USAID accounted for less than 10 percent of unit sales in fiscal2013, 25 percent of unit sales in fiscal2012, and 26 percent of unit sales in fiscal2011.Sekunjalo accounted for less than 10 percent of unit sales in fiscal 2013, 20 percent of unit sales in 2012 and less than 10 percent of unit sales in fiscal 2011. No other single customer accounted for more than 10 percent of unit sales in fiscal 2013, 2012 or 2011. Commercial Markets – Direct to Consumers The Company has distribution agreements and other arrangements with commercial partners which market directly to consumers in 16 countries, including the United States, Brazil, Spain, France, and the United Kingdom. These agreements are generally exclusive for a single country. Under these agreements, the Company sells FC2 to the distributor partners, who market and distribute the product to consumers in the established territory. In the U.S., FHC is conducting two test programs to reach young consumers: The FC2 Mobile Engagement Program and The FC2 College Campus Program.The objective is to create awareness and sexual health knowledge that resultsin online/in store retail purchasing by young women and men.Education and training are the key content elements for these programs, similar to the public sector. 10 · The FC2 Mobile Engagement Program is currently targeted to the following five cities where FHC has established community support through its partnership with women’s and public health groups in conducting Public Sector Programs: Washington D.C., Chicago, Atlanta, Houston and San Francisco. · Earlier this year FHC initiated The FC2 College Campus Program.Colleges were contacted and advised that they could apply to participate in an on-campus FC2 Program.If accepted, FHC would provide a mini-grant ($50-$500) and related education and training materials to help start an on-campus program.Grants would be awarded based on a schools intention to (1) raise awareness of FC2 on campus, (2) increase access to FC2 on-campus and (3) enhance students’ capacity to effectively and accurately use FC2.Colleges also had the option (alternate to the mini-grant application) of completing FHC’s Online Training Program or participating in a centrally located multi-institution training session located in a central city.The pilot regions for The FC2 College Campus Program were determined through selection of the following four American College Health Associations Regional Affiliates: New England, New York, South and South West College Health Associations.In total 30 colleges were chosen to receive grants for The FC2 College Campus Program, including Colgate University, Tulane University and Duke University plus student groups from institutions such as Boston College. Relationships and Agreements with Public Health Sector Organizations The Company’s customers are primarily large global agencies, NGOs, ministries of health and other government agencies which purchase and distribute FC2 for use in HIV/AIDS prevention and family planning programs.The Company offers uniform, volume-based pricing to such agencies, rather than entering into long-term supply agreements. In the U.S., FC2 is sold to city and state public health clinics as well as not-for-profit organizations such as Planned Parenthood. FC2 is being distributed as part of New York City’s Female Condom Education and Distribution Project being conducted by the Bureau of HIV/AIDS Prevention and Control.As of September 30, 2013, FC2 was available in 1,436 locations in New York City, as compared to 1,001 at September 30, 2012, including both community based organizations and the N.Y.C. Department of Health and Mental Hygiene units. Los Angeles/LA County initiated a condom distribution program similar to the New York City program. Program locations receive training and are supplied male and female condoms for free distribution to the general public. It is anticipated the number of sites providing female condoms will increase similarly to New York City. The Company, in collaboration with the National Female Condom Coalition (“NFCC”), is encouraging FC2 usage through city-specific programs as well as other coordinated efforts.To make “train the trainer” education broadly available, the Company introduced its FC2 On-line Training Program in March 2012. The NFCC support of the female condom was evidenced by its initiation of the first-ever Global Female Condom Day on September 12, 2012. The NFCC and the Universal Access to Female Condoms (UAFC) sponsored the second annual Global Female Condom Day on September 16, 2013. Celebrations were held worldwide, and many such celebrations highlighted FC2. FHC has partnered with Ogilvy Public Relations to develop a Media Relations Toolkit and Webinar for the NFCC, which focuses on best practices for media relations in order to improve partner community impact via traditional and social media. Employees As of November 29, 2013, the Company had 132 full-time employees, including 11 located in the U.S., 12 in the U.K., 105 in Malaysia and4 in other countries to implement training and programs, and2 part-time employees, including 1 located in the U.S. and 1 in Malaysia. None of the Company’s employees are represented by a labor union. The Company believes that its employee relations are good.In Malaysia, a significant proportion of direct labor is supplied by a contracted work force. 11 Environmental Regulation The Company believes there are no material issues or material costs associated with the Company's compliance with environmental laws related to the manufacture and distribution of FC2.The Company has not incurred environmental expenses in fiscal 2013, 2012 or 2011, nor does it anticipate environmental expenses in the foreseeable future. Raw Materials The principal raw material used to produce FC2 is a nitrile polymer. While general nitrile formulations are available from a number of suppliers, the Company has chosen to work closely with the technical market leader in synthetic polymers to develop a grade ideally suited to the bio-compatibility and functional needs of a female condom.The supplier has agreed that the Company is the sole and exclusive owner of the unique polymer formulation that was developed for FC2. Manufacturing Facilities The Company leases 16,000 sq. ft. of production space in Selangor D.E., Malaysia for the production of FC2.In fiscal 2012, expansion of the facility’s manufacturing capacity by 20 percent to approximately 100 million units annually was begun. The expansion was completed in October 2012, when the new lines went into production.The cost was approximately $700,000, which was funded internally. The Company’s India-based FC2 end-stage production capacity for supply to the Indian market is located at a facility owned by its exclusive distributor, HLL in the Cochin Special Export Zone. In December 2007, production began at that facility which has a capacity of 7.5 million units per year. FHC’s total FC2 production capacity is approximately 100 million units annually.The Company is currently reviewing options to expand its manufacturing capacity.The Company will consider manufacturing in other locations as the demand for FC2 develops. Competition FC2 participates in the same market as male condoms; however, it is not seen as directly competing with male condoms. Rather, studies show that providing FC2 is additive in terms of prevention and choice. Male condoms cost less and have brand names that are more widely recognized than FC2. In addition, male condoms are generally manufactured and marketed by companies with significantly greater financial resources than the Company. Other parties have developed and marketed female condoms.None of these female condoms marketed or under development by other parties have secured FDA approval. The Cupid female condom became the second female condom design to successfully complete the WHO prequalification process in July 2012 and be cleared for purchase by U.N. agencies. It is possible that other female condoms may receive FDA approval or complete the WHO prequalification process or may otherwise compete with FC2. Patents and Trademarks FC2 patents have been issued by the United States, Europe, Canada, Australia, South Africa, the People’s Republic of China, Japan, Mexico and the African Regional Intellectual Property Organization (ARIPO), which includes Botswana, Gambia, Ghana, Kenya, Lesotho, Malawi, Mozambique, Namibia, Sierra Leone, Sudan, Swaziland, Tanzania, Uganda, Zambia and Zimbabwe. Further, the European patent for FC2 has been validated in the following countries: Austria, Belgium, Bulgaria, Switzerland, Republic of Cyprus, Czech Republic, Germany, Denmark, Estonia, Spain, Finland, France, United Kingdom, Greece, Hungary, Ireland, Italy, Luxembourg, Monaco, Netherlands, Portugal, Romania, Sweden, Slovenia, Slovakia, and Turkey. The patents cover the key aspects of FC2, including its overall design and manufacturing process. In addition, patent applications for FC2 are pending in a number of other countries around the world. There can be no assurance that pending patent applications provide the Company with protection against copycat products entering markets during the pendency of the applications. 12 The Company has a registration for the trademark “FC2 Female Condom” in the United States. Furthermore, the Company has filed applications or secured registrations in 40 countries or jurisdictions around the world to protect the various names and symbols used in marketing FC2. These encompass 14 different trademarks, including "femidom," "femy," "Reality" and others. In addition, the experience that has been gained through years of manufacturing its Female Condoms (FC1 and FC2) has allowed the Company to develop trade secrets and know-how, including certain proprietary production technologies, that further protect its competitive position. Backlog Unfilled product orders totaled $2,940,710 at November 29, 2013 and $11,382,572 at November 30, 2012.Unfilled orders materially fluctuate from quarter-to-quarter, and the amount at November 29, 2013 includes orders with requested delivery dates later in fiscal 2014. The Company expects current unfilled orders to be filled during fiscal 2014. Available Information The Company maintains its corporate website at www.femalehealth.com and it makes available, free of charge, through this website its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports that the Company files with or furnishes to the Securities and Exchange Commission (the "SEC"), as soon as reasonably practicable after it electronically files such material with, or furnishes it to, the SEC.Information on the Company's website is not part of this report. Item 1A. Risk Factors You should carefully consider the risks described below, together with all of the other information included in this Annual Report and our other SEC filings, in considering our business and prospects.The risks described below are not the only risks we face.Additional risks that we do not yet know of or that we currently think are immaterial may also impair our business operations.If any of the events or circumstances described in the following risks occur, our business, financial condition or results of operations could be materially adversely affected.In such cases, the trading price of our common stock could decline. Our success is dependent upon the success of FC2. We expect to derive virtually all of our future revenues from sales of our only product, FC2.The ultimate level of demand for FC2 is uncertain, and we may not be able to grow our business if demand for FC2 does not increase.We also depend on public sector agencies around the world to continue to include FC2 in their STI prevention and family planning programs; and on our commercial sector distribution partners to successfully market and distribute FC2.A decline in demand for FC2 would reduce our net revenues and profitability. Our business may be affected by contracting risks with government and other international health agencies. Our customers are primarily large international agencies and government health agencies which purchase and distribute FC2 for use in family planning and HIV/AIDS prevention programs.Sales to such agencies may be subject to government contracting risks, including the appropriations process and funding priorities, potential bureaucratic delays in awarding contracts, process errors, politics or other pressures, and the risk that contracts may be subject to cancellation, delay or restructuring.These contracting risks may cause significant quarter-to-quarter variations in our operating results and could adversely affect our net revenues and profitability.Budget issues and spending cuts affecting government health agencies may also adversely affect demand for our product and our net revenues. We depend on three major customers for a significant portion of our net revenues. The Company's three largest customers currently are UNFPA, USAID and Sekunjalo.UNFPA accounted for 62 percent of unit sales in fiscal2013, 40 percent of unit sales in fiscal2012, and 25 percent of unit sales in fiscal2011.USAID accounted for less than 10 percent of unit sales in fiscal2013, 25 percent of unit sales in fiscal2012, and 26 percent of unit sales in fiscal2011.Sekunjalo accounted for less than 10 percent of unit sales in fiscal 2013, 20 percent of unit sales in 2012 and less than 10 percent of unit sales in fiscal 2011.An adverse change in our relationship with our largest customers could have a material adverse effect on our net revenues and profitability. 13 Since we sell product in foreign markets, we are subject to international business risks that could adversely affect our operating results. Our international operations subject us to risks, including: · economic and political instability; · changes in international regulatory requirements, import duties or export restrictions, including limitations on the repatriation of earnings; · difficulties in staffing and managing foreign operations; · complications in complying with trade and foreign tax laws; · price controls and other restrictions on foreign currency; and · difficulties in our ability to enforce legal rights and remedies. Any of these risks might disrupt the supply of our products, increase our expenses or decrease our net revenues.The cost of compliance with trade and foreign tax laws increases our expenses, and actual or alleged violations of such laws could result in enforcement actions or financial penalties that could result in substantial costs. Increases in the cost of raw materials, labor and other costs used to manufacture our product could increase our cost of sales and reduce our gross margins. We may experience increased costs of raw materials, including the nitrile polymer used in FC2, and increased labor costs.We may not be able to pass along such cost increases to our customers.As a result, an increase in the cost of raw materials, labor or other costs associated with manufacturing FC2 could increase our cost of sales and reduce our gross margins. Currency exchange rate fluctuations could increase our expenses. Because we manufacture FC2 in a leased facility located in Malaysia, a portion of our operating costs are denominated in a foreign currency.While a material portion of our future sales of FC2 are likely to be in foreign markets, all sales of FC2 are denominated in U.S. dollars.Manufacturing costs are subject to normal currency risks associated with fluctuations in the exchange rate of the Malaysian ringgit (MYR) relative to the U.S. dollar.Historically, we have not hedged our foreign currency risk. We rely primarily on a single facility to manufacture FC2, which subjects us to the risk of supply disruptions. We manufacture FC2 in a single leased facility located in Malaysia.Difficulties encountered by this facility, such as fire, accident, natural disaster or an outbreak of a contagious disease, could halt or disrupt production at the facility, delay the completion of orders or cause the cancellation of orders.Any of these risks could increase our expenses or reduce our net revenues. Our product is subject to substantial government regulation which exposes us to risks that we will be fined or exposed to civil or criminal liability, receive negative publicity or be prevented from selling our product. FC2 is subject to regulation by the FDA under the Food, Drug and Cosmetic Act, and by foreign regulatory agencies.Under the Food, Drug and Cosmetic Act, medical devices must receive FDA clearance before they can be sold.FDA regulations also require us to adhere to "Good Manufacturing Practices," which include testing, quality control and documentation procedures.Our compliance with applicable regulatory requirements is monitored through periodic inspections by the FDA and foreign regulatory agencies.If we fail to comply with applicable regulations, we could: · be fined or exposed to civil or criminal liability; · face suspensions of clearances, seizures or recalls of products or operating restrictions; 14 · receive negative publicity; or · be prohibited from selling our product in the U.S. or in foreign markets. Uncertainty and adverse changes in the general economic conditions may negatively affect our business. If the recent decline in general economic conditions in the U.S. and other global markets in which we operate continues, or if consumers fear that economic conditions will continue to decline, consumers may reduce expenditures for products such as our product.Adverse changes may occur as a result of adverse global or regional economic conditions, fluctuating oil prices, declining consumer confidence, unemployment, fluctuations in stock markets, contraction of credit availability or other factors affecting economic conditions generally.These changes may negatively affect the sales of our product, increase the cost and decrease the availability of financing, or increase costs associated with producing and distributing our product.In addition, a substantial portion of the sales of FC2 are made in the public market to government agencies, including USAID and other government agencies around the world.Worsening economic conditions as well as budget deficits and austerity measures may cause pressures on government budgets and result in a reduction in purchases of FC2 from us by governmental agencies. Because our product faces significant competition from other products, including other female condoms as well as the male condom, we may not be able to achieve anticipated growth levels or profit margins. We may be unable to compete successfully against current and future competitors, and competitive pressures could have a negative effect on our net revenues, cash flows and profit margins.Some parties have developed and marketed female condoms, although only one such product has WHO pre-clearance and none of these female condoms have been approved by the FDA.It is also possible that other parties will develop a female condom.These products, if developed, could be distributed by companies with greater financial resources and customer contacts than us.In addition, there are a number of other products currently marketed which have a higher degree of accepted efficacy for preventing pregnancy than does the female condom.These products include male condoms, birth control pills, and Depo Provera.However, other than FC2, only the latex male condom is generally recognized as being efficacious in preventing both unintended pregnancies and STIs.Companies manufacturing these competing products are generally much larger than we are and have access to significantly greater resources than we do.In addition, FC2 is generally sold at prices comparatively greater than the price of the latex male condom.Accordingly, FC2 will not be able to compete with the latex male condom solely on the basis of price. Sales of our product fluctuate, which causes our operating results to vary from quarter-to-quarter. Sales of our product fluctuate based upon demand from our commercial partners and the public sector and the nature of government procurement processes.Historically, our net revenues and profitability have varied from quarter–to-quarter due to such buying patterns.Quarterly variations in operating results may cause us to fail to meet our earnings guidance or market expectations for our operating results and may tend to depress our stock price during such quarters. Material adverse or unforeseen legal judgments, fines, penalties or settlements could have an adverse impact on our profits and cash flows. We may, from time to time, become a party to legal proceedings incidental to our business, including, but not limited to, alleged claims relating to product liability, environmental compliance, patent infringement, commercial disputes and employment matters.Future litigation could require us to record reserves or make payments which could adversely affect our profits and cash flows.Even the successful defense of legal proceedings may cause us to incur substantial legal costs and may divert management's attention and resources away from our business. Our success depends, in part, on our ability to protect our intellectual property. We rely on our patented and other proprietary technology relating to FC2.The actions taken by us to protect our proprietary rights may not be adequate to prevent imitation of our product, processes or technology.We cannot assure you that our proprietary technology will not become known to competitors, or that others will not independently develop a substantially equivalent or better female condom that does not infringe on our intellectual property rights, or will not challenge or assert rights in, and ownership of, our patents and other proprietary rights. 15 A limited number of our shareholders can exercise substantial influence over our company. As of November 29, 2013, our directors and executive officers and their affiliates beneficially owned in the aggregate approximately 25.3 percent of the outstanding shares of our common stock.If these shareholders were to vote together as a group, they would have the ability to exert significant influence over our Board of Directors and policies.For instance, these shareholders would be able to exert a significant influence over the outcome of all shareholder votes, including votes concerning director elections, amendments to our articles of incorporation and possible mergers, corporate control contests and other significant corporate transactions. We may not be able to continue paying dividends on our common stock. Although we have paid a quarterly cash dividend to the holders of our common stock since the second quarter of fiscal 2010, holders of our common stock are not entitled to receive dividends. Downturns in the domestic and global economies or in our operating results could cause our Board of Directors to consider, among other things, the reduction or elimination of dividends paid on our common stock.This could adversely affect the market price of our common stock.In addition, under our credit facility with Heartland Bank, dividends are only permitted as long as after giving effect to the dividend we have a ratio of total liabilities to total stockholders' equity of no more than 1:1. Anti-takeover provisions in our charter documents, Wisconsin law and change of control agreements with our officers could prevent or delay a change in control of our company. We are subject to a number of provisions in our charter documents, Wisconsin law and change of control agreements that may discourage, delay or prevent a merger or acquisition that a shareholder may consider favorable.These anti-takeover provisions include the following: · the authority provided to our Board of Directors in our Amended and Restated Articles of Incorporation to issue preferred stock without further action by our shareholders; · change of control agreements we have entered into with four of our employees which provide for up to three years of compensation following a change of control as defined in the agreements; · the provision under Wisconsin law that permits shareholders to act by written consent only if such consent is unanimous; · the provision under Wisconsin law that requires for a corporation such as us that was formed before January1, 1973, the affirmative vote of the holders of at least two-thirds of the outstanding shares of our voting stock to approve an amendment to our articles of incorporation, a merger submitted to a vote of our shareholders or a sale of substantially all of our assets; and · the Wisconsin control share acquisition statute and Wisconsin's "fair price" and "business combination" provisions which limit the ability of an acquiring person to engage in certain transactions or to exercise the full voting power of acquired shares under certain circumstances. The trading price of our common stock has been volatile, and investors in our common stock may experience substantial losses. The trading price of our common stock has been volatile and may become volatile again in the future.The trading price of our common stock could decline or fluctuate in response to a variety of factors, including: · our failure to meet our earnings guidance or market expectations for our performance; · changes in the rate at which we pay dividends; · the timing of announcements by us or our competitors concerning significant product developments, acquisitions or financial performance; · fluctuation in our quarterly operating results; · substantial sales of our common stock; · general stock market conditions; or · other economic or external factors. 16 You may be unable to sell your stock at or above your purchase price. Item 1B. Unresolved Staff Comments Not Applicable Item 2. Properties The Company leases approximately 5,100 square feet of office space at 515 North State Street, Suite 2225, Chicago, IL 60654.The lease expires October 31, 2016.The Company utilizes warehouse space and sales fulfillment services of an independent public warehouse located in Wood Dale, IL for storage and distribution of FC2.In June 2010, the Company entered a new lease agreement for 6,400 square feet of office space located in London, England.The lease, which expires in June 2020, includes an option by the Company to terminate the lease in 2015.The Companymanufactures and warehouses FC2 within a leased facility with 16,000 sq. ft. of production space, in Selangor D.E., Malaysia.The FDA-approved manufacturing process is subject to periodic inspections by the FDA as well as the U.K. based “notified body”, which is responsible for CE and ISO accreditation. The lease currently has an expiration date of September1, 2016 and is renewable at the option of the Company for an additional three year term. The Company’s Malaysian production capacity is approximately 100 million units annually. In February 2012, the Company extended the lease for 11,000 square feet of warehouse space in Selangor, Malaysia.The lease term is two years, beginning March 1, 2012 and ending on February 29, 2014.The lease terms include an option by the Company to extend the lease for an additional year. Item 3. Legal Proceedings. The Company is not currently involved in any pending legal proceedings. Item 4. Mine Safety Disclosures Not Applicable 17 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Shares of our common stock trade on the NASDAQ Capital Market under the symbol "FHCO".The approximate number of record holders of our common stock at November 29, 2013 was 293.In January 2010, the Board of Directors adopted a quarterly cash dividend policy and declared the first cash dividend in the Company's history, which was paid in February2010.In total, the Board has declared sixteen quarterly dividends, the most recent of which was paid in November 2013.All dividends have been paid from the Company's cash on hand.Any future quarterly dividends and the record date for any such dividend will be considered each quarter by the Company's Board of Directors and announced by the Company.Payment of future dividends is at the discretion of the Board of Directors and the Company may not have sufficient cash flows to continue to pay dividends.Under the Company's credit facility with Heartland Bank, dividends and share repurchases are permitted as long as after giving effect to the dividend or share repurchase the Company has a ratio of total liabilities to total stockholders' equity of not more than 1:1.Information regarding the high and low reported closing prices for our common stock and dividends paid on our common stock for the quarters indicated is set forth in the table below. QUARTERS FIRST SECOND THIRD FOURTH 2013 Fiscal Year Price per common share – High $ Price per common share – Low $ Dividends paid $ 2012 Fiscal Year Price per common share – High $ Price per common share – Low $ Dividends paid $ Stock Repurchase Program The Company has had a Stock Repurchase Program in effect since January2007.The Stock Repurchase Program currently authorizes a total of 3,000,000 shares to be acquired through December 31, 2013. From the program’s onset through September 30, 2013, the total number of shares repurchased by the Company is 2,014,454.The Stock Repurchase Program authorizes purchases in privately negotiated transactions as well as in the open market. In October2008 the Company's Board of Directors authorized repurchases in private transactions under the Stock Repurchase Program of shares issued under the Company's equity compensation plans to directors, employees and other service providers at the market price on the effective date of the repurchase request. Total repurchases under this provision currently are limited to an aggregate of 450,000 shares per calendar year and to a maximum of 50,000 shares annually per individual.Private repurchase transactions for fiscal 2013, 2012 and 2011 were 45,625, 34,000 and 5,750 shares, respectively.Open market repurchase transactions for fiscal 2013, 2012, and 2011 were 10,000, 10,000, and 0 shares, respectively. 18 Issuer Purchases of Equity Securities: Details of Treasury Stock Purchases to Date through September 30, 2013: Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased As Part of Publicly Announced Program Maximum Number of Shares that May yet be Purchased Under the Program January 1, 2007 – June 30, 2013 $ July 1, 2013– July31, 2013 — — August 1, 2013– August 31, 2013 — — September 1, 2013– September 30, 2013 Quarterly Subtotal Total $ 19 Performance Graph The performance graph set forth below shows the value of an investment of $100 on September 30, 2008 in each of The Female Health Company, the NASDAQ Composite Index and NASDAQ Health Care Index.All values assume reinvestment of the pre-tax value of dividends paid by FHC and the companies included in the indices, and are calculated as of September 30 each year.The historical stock price performance of FHC is not necessarily indicative of future stock performance. 9/08 9/09 9/10 9/11 9/12 9/13 The Female Health Company NASDAQ Composite NASDAQ Health Care 20 Item 6. Selected Financial Data The data set forth below should be read in conjunction with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements and Notes thereto appearing in this Annual Report on Form 10-K.The Consolidated Statement of Income Data for the years ended September30, 2013, 2012 and 2011, and the Consolidated Balance Sheet Data as of September30, 2013 and 2012, are derived from the Consolidated Financial Statements included elsewhere in this report.The Consolidated Statement of Income Data for the years ended September30, 2010 and 2009, and the Consolidated Balance Sheet Data as of September30, 2011, 2010 and 2009, are derived from Consolidated Financial Statements that are not included in this report.The historical results are not necessarily indicative of results to be expected for future periods. Year ended September 30, Condensed Consolidated Statement ofIncome Data: (In thousands, except per share data) Net revenues $ Cost of sales Gross profit Operating expenses Operating income Non-operating income (expense) Income before income taxes Income tax benefit ) Net income Preferred dividends, Class A, Series 3 - 80 Net income attributable to common stockholders $ Net income per basic common share outstanding $ Basic weighted average common shares outstanding Net income per diluted common share outstanding $ Diluted weighted average common shares outstanding Cash dividends declared per share $ Year ended September 30, Condensed Consolidated Balance Sheet Data: (In thousands) Cash and cash equivalents $ Working capital Total assets Accumulated deficit ) Long-term obligations Total stockholders' equity $ 21 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Overview The Company manufactures, markets and sells FC2.FC2 is the only currently available female-controlled product approved by the FDA that provides dual protection against unintended pregnancy and STIs, including HIV/AIDS. Because FC2’s primary usagesare for disease prevention and family planning, the public health sector is the Company’s main market. Within the public health sector, various organizations supply critical products such as FC2, at no cost or low cost, to those who need but cannot afford to buy such products for themselves. FC2 is currently available in 143 countries.A significant number of countries with the highest demand potential are in the developing world.The incidence of HIV/AIDS, other STIs and unwanted pregnancy in these countries represents a remarkable potential for significant sales of a product that benefits some of the world’s most underprivileged people.However, conditions in these countries can be volatile and result in unpredictable delays in program development, tender applications and processing orders. The Company has a relatively small customer base, with a limited number of customers who generally purchase in large quantities. Over the past few years, major customers have included large global agencies, such as UNFPA and USAID.Other customers include ministries of health or other governmental agencies, which either purchase directly or via in-country distributors, and NGOs. Purchasing patterns vary significantly from one customer to another, and may reflect factors other than simple demand.For example, some governmental agencies purchase through a formal procurement process in which a tender (request for bid) is issued for either a specific or a maximum unit quantity.Tenders also define the other elements required for a qualified bid submission (such as product specifications, regulatory approvals, clearance by WHO, unit pricing and delivery timetable).Bidders have a limited period of time in which to submit bids.Bids are subjected to an evaluation process which is intended to conclude with a tender award to the successful bidder.The entire tender process, from publication to award, may take many months to complete. Administrative issues, politics, bureaucracy, process errors, changes in leadership, funding priorities and/or other pressures may delay or derail the process and affect the purchasing patterns of public sector customers.As a result, the Company may experience significant quarter-to-quarter sales variations due to the timing and shipment of large orders. In the past few years, the Company’s business model, which includes high gross margins, modest capital expenditures and low expense requirements compared to production volumes, has permitted the Company to sustain profitable operations without debt and maintain dividend payments during periods of delayed orders. Continuation of these accomplishments in the future periods will be contingent on a number of factors, including the degree and period of sales volatility and on the strength of global demand for the Company’s product. During fiscal 2011, the Company's unit shipments, revenues and net income were adversely affected by bureaucratic delays and other timing issues involving the receipt and shipment of large orders from Brazil and RSA. Significant orders for both countries were received in the first quarter of fiscal 2012. The 20 million unit order received for shipment to Brazil was the largest order in the Company’s history. Receipt of these orders positively impacted fiscal 2012 results. During the eight year period from fiscal 2005 through fiscal 2013, the average annual compound growth rate of unit sales of Female Condoms (FC1 and FC2) was 18.7 percent. 22 Details of the quarterly unit sales for the last five fiscal years are listed below: Period October 1 – December 31 January 1 – March 31 April 1 – June 30 July 1 – September 30 Total Revenues.Most of the Company's revenues are derived from sales of FC2, and are recognized upon shipment of the product to its customers. Since fiscal 2008, revenue is also being derived from licensing the Company’s intellectual property to its exclusive distributor in India, HLL.HLL is authorized to manufacture FC2 at HLL's facility in Kochi, India for sale in India.HLL is the Company's exclusive distributor in India and the Company receives a royalty based on the number of units sold by HLL in India.Such revenue appears in net revenues on the Audited Consolidated Statements of Income for the years ended September 30, 2013, 2012 and 2011, and is recognized in the period in which the sale is made by HLL. The Company's strategy is to further develop a global market and distribution network for its product by maintaining relationships with public health sector groups and completing partnership arrangements with companies with the necessary marketing and financial resources and local market expertise. The Company’s most significant customers are either global public health sector agencies or those who facilitate their purchases and/or distribution of FC2 for use in HIV/AIDS prevention and/or family planning.The Company's three largest customers currently are UNFPA, USAID, Sekunjalo.UNFPA accounted for 62 percent of unit sales in fiscal2013, 40 percent of unit sales in fiscal2012, and 25 percent of unit sales in fiscal2011.USAID accounted for less than 10 percent of unit sales in fiscal2013, 25 percent of unit sales in fiscal2012, and 26 percent of unit sales in fiscal2011.Sekunjalo accounted for less than 10 percent of unit sales in fiscal 2013, 20 percent of unit sales in 2012 and less than 10 percent of unit sales in fiscal 2011.No other single customer accounted for more than 10 percent of unit sales in fiscal 2013, 2012 or 2011.In the U.S., FC2 is sold to city and state public health clinics as well as to not-for-profit organizations such as Planned Parenthood. Because the Company manufactures FC2 in a leased facility located in Malaysia, a portion of the Company's operating costs are denominated in foreign currencies. While a material portion of the Company's future sales are likely to be in foreign markets, all sales are denominated in the U.S. dollar. Effective October 1, 2009, the Company’s U.K. and Malaysia subsidiaries adopted the U.S. dollar as their functional currency, further reducing the Company’s foreign currency risk. Expenses.The Company manufactures FC2 at its facility located in Selangor D.E., Malaysia.The Company's cost of sales consists primarily of direct material costs, direct labor costs and indirect production and distribution costs.Direct material costs include raw materials used to make the FC2, principally a nitrile polymer.Indirect product costs include logistics, quality control and maintenance expenses, as well as costs for helium, nitrogen, electricity and other utilities. All of the key components for the manufacture of FC2 are essentially available from multiple sources. The Company's operating expenses include costs for promotion, education and training relating to FC2.During the London Summit, the Company announced a program to support the London Summit's goal to provide contraceptives to an additional 120million women by 2020.This program includes a plan for the Company to invest up to $14million over the period from 2013 through 2018 in reproductive health and HIV/AIDS prevention education and training in collaboration with global agencies.Such investment in education and training may increase the Company's operating expenses in future periods, although the Company has not set a specific timetable for any such increased spending on education and training.The Company believes that increased spending on education and training will expand the market for FC2.In connection with the London Summit, the Company implemented a volume purchasing incentive program to award major public sector purchasers with FC2 equal to 5 percent of their total annual units purchased, at no cost to such purchasers. The initial entitlement to 5 percent no-cost product was based on FC2 units purchased during the initial six-month period from the start of the program on July 1, 2012 through December 31, 2012.Future entitlements to 5 percent no-cost product will be determined on a calendar year basis beginning with the year ending December 31, 2013. The Company will reserve for the cost of the 5 percent no-cost product as a cost of sales, which may affect the Company's gross margin.The Company believes that such no-cost product awards will assist in educating and training, making new users aware of FC2 and providing an incentive for increased unit sale volumes from major purchasers. 23 Fiscal Year Ended September30, 2013 Compared to Fiscal Year Ended September30, 2012 Operating Highlights.The Company had net revenues of $31,456,778 during fiscal 2013, compared to $35,033,897 in fiscal 2012. The Company’s fiscal 2013 unit sales were 11 percent lower than fiscal 2012 due to the receipt and shipment of large orders from Brazil and the RSA in fiscal 2012.The average sales price of FC2 increased 1 percent in fiscal 2013 from fiscal 2012. The Company generated cash flow from operations of $11,793,081 for fiscal 2013 compared to $10,356,054 for fiscal 2012. The Company had net income of $14,342,598, or $0.50 per diluted share, in fiscal 2013 compared to net income of $15,299,321, or $0.53 per diluted share, in fiscal2012. During fiscal 2013, the Company continued to pay quarterly dividends, raising the quarterly dividend rate from $0.06 per share to $0.07 per share mid-year. The Company remains debt free. Results of Operations. The Company had net revenues of $31,456,778 and net income of $14,342,598, or $0.50 per diluted share, in fiscal 2013, compared to net revenues of $35,033,897 and net income of $15,299,321, or $0.53 per diluted share, in fiscal 2012.Net revenues decreased $3,577,119, or 10 percent, in fiscal2013 compared to prior fiscal year.Results in fiscal 2012 were in part impacted by the receipt of Brazil and RSA orders delayed from fiscal 2011.This catch up factor did not repeat in fiscal 2013 negatively impacting the comparison to fiscal 2012. Cost of sales decreased $460,464, or 3 percent, to $13,952,420 in fiscal2013 from $14,412,884 in fiscal2012. The decrease is primarily due to a reduction in material costs due to lower sales units partially offset by increased costs as a result of an investment for storage materials due to increased inventory, additional quality control testing to conform to the requirements of a major customer and the Company’s volume purchasing incentive program. Gross profit decreased $3,116,655, or 15 percent, to $17,504,358 in fiscal2013 from $20,621,013 in fiscal2012. Gross profit as a percentage of net revenues decreased to 56 percent in fiscal2013 from 59 percent in fiscal2012. Advertising expenses increased $168,769 to $221,718 in fiscal2013 from $52,949 in fiscal2012. The increase is due to the expansion of the U.S. training and education program. Selling, general and administrative expenses decreased $2,135,091 to $7,493,043 in fiscal2013 from $9,628,134 in fiscal2012. The decrease was primarily due to a reduction in incentive payments partially offset by increased spending in education and training and consulting expenses. Total operating expenses decreased $1,966,322 to $7,714,761 in fiscal2013 from $9,681,083 in fiscal2012. The Company's operating income decreased $1,150,333 to $9,789,597 in fiscal2013 from $10,939,930 in fiscal2012. The decrease is primarily due to the lower unit sales. The Company recorded non-operating income of $144,257 in fiscal2013 compared to non-operating expense of $147,907 in fiscal2012. The increase is primarily due to the distribution upon demutualization of an insurance carrier.The impact of the foreign currency transactions was a loss of $101,288 in fiscal2013 compared to a loss of $148,269 in fiscal 2012. An entity is able to recognize a tax benefit for current or past losses when it can demonstrate that the tax loss carryforward will be utilized before expiration.Management believes that the Company’s recent and projected future growth and profitability has made it more likely than not that the Company will utilize a portion of its net operating loss carryforwards in the future. The Company recorded a deferred tax benefit in the amount of $5.3 million during fiscal 2013 compared to $4.9 million for fiscal 2012 as a result of the decrease in the valuation allowance on these assets. 24 Fiscal Year Ended September30, 2012 Compared to Fiscal Year Ended September30, 2011 Operating Highlights.The Company had net revenues of $35,033,897 during fiscal 2012, compared to $18,565,102 in fiscal 2011. The Company’s fiscal 2012 unit sales were 88 percent higher than fiscal 2011 due to increased volume and several large orders from major customers during fiscal 2012.During fiscal 2011, the Company's unit shipments, revenues and net income were adversely affected by bureaucratic delays and other timing issues involving the receipt and shipment of large orders from Brazil and the RSA. Significant orders for both countries were received in the first quarter of fiscal 2012.The average sales price of FC2 increased 1 percent in fiscal 2012 from fiscal 2011. The Company generated cash flow from operations of $10,356,054 for fiscal 2012 compared to $6,968,155 for fiscal 2011. The Company had net income of $15,299,321, or $0.53 per diluted share, in fiscal 2012 compared to net income of $5,399,051, or $0.19 per diluted share, in fiscal2011. During fiscal 2012, the Company continued to pay quarterly dividends, raising the quarterly dividend rate from $0.05 per share to $0.06 per share mid-year. The Company remained debt free. Results of Operations. The Company had net revenues of $35,033,897 and net income of $15,299,321, or $0.53 per diluted share, in fiscal 2012, compared to net revenues of $18,565,102 and net income of $5,399,051, or $0.19 per diluted share, in fiscal 2011.Net revenues increased $16,468,795, or 89 percent, in fiscal2012 compared to the prior fiscal year, as a result of higher unit sales. In fiscal2012 and fiscal2011, net revenues included royalties of $21,721 and $49,011, respectively, earned from licensing intellectual property to the Company’s exclusive distributor in India, HLL. Gross profit increased $10,755,823, or 109 percent, to $20,621,013 in fiscal2012 from $9,865,190 in fiscal2011. Gross profit as a percentage of net revenues increased to 59 percent in fiscal2012 from 53 percent in fiscal2011.The increase in gross profit was the result of higher unit sales which improved the absorption of fixed overhead costs. Cost of sales increased $5,712,972, or 66 percent, to $14,412,884 in fiscal2012 from $8,699,912 in fiscal2011. The increase is due to higher volume. Advertising expenses increased $20,091 to $52,949 in fiscal2012 from $32,858 in fiscal2011. The increase is due to the expansion of the U.S. training and education program. Selling, general and administrative expenses increased $3,091,144 to $9,628,134 in fiscal2012 from $6,536,990 in fiscal2011. The increase was primarily due to increased spending in education and training and incentive payments based on the achievement of performance goals relating to the Company’s unit sales and operating income. Total operating expenses increased $3,111,235 to $9,681,083 in fiscal2012 from $6,569,848 in fiscal2011. The Company's operating income increased $7,644,588 to $10,939,930 in fiscal2012 from $3,295,342 in fiscal2011. The increase reflects the impact of significantly higher unit sales. The Company recorded non-operating expense of $147,907 in fiscal2012 compared to non-operating expense of $63,367 in fiscal2011. The increase was the result of an increased foreign currency loss of $148,269 in fiscal2012 versus a foreign currency loss of $61,258 in fiscal 2011. An entity is able to recognize a tax benefit for current or past losses when it can demonstrate that the tax loss carryforward will be utilized before expiration.Management believes that the Company’s recent and projected future growth and profitability has made it more likely than not that the Company will utilize a portion of its net operating loss carryforwards in the future. The Company recorded a deferred tax benefit in the amount of $4.9 million during fiscal 2012 compared to $2.5 million for fiscal 2011 as a result of the decrease in the valuation allowance on these assets. 25 Liquidity and Sources of Capital We generally fund our operations and working capital needs through cash generated from operations.Our operating activities generated cash of $11.8 million in fiscal 2013, $10.4 million in fiscal 2012, and $7.0 million in fiscal 2011. The increase of $1.4 million in cash generated from operating activities in fiscal 2013 as compared to fiscal 2012was primarily due to the decrease in the amount of outstanding accounts receivable at year end and the reduction in incentive payments.In fiscal 2013, investing activities consumed about $0.3 million for the purchase of fixed assets related to the expansion of the Company’s Malaysian facility.Financing activities used a net of $7.8 million, most of which was used to pay quarterly cash dividends.The increase of $3.4 million in cash generated from operating activities in fiscal 2012 as compared to fiscal 2011 was primarily due to the increase in revenues partially offset by the increase of accounts receivable.In fiscal 2012, investing activities consumed about $0.7 million for the purchase of fixed assets related to the expansion of the Company’s Malaysian facility.Financing activities used a net of $8.7 million, most of which was used to pay quarterly cash dividends and tax withholding in connection with cashless stock option exercises where the option holders’ surrendered shares to satisfy their withholding obligations. At September 30, 2013, the Company had working capital of $13.6 million and stockholders' equity of $31.4 million compared to working capital of $11.0 million and stockholders' equity of $24.2 million as of September 30, 2012. Since the Company’s Board of Directors instituted a quarterly cash dividend program in January 2010, the Company has paid a total of 16 consecutive dividends, the most recent of which was paid on November 6, 2013.The first 9 quarterly dividends were paid at the rate of $0.05 per share through February 9, 2012, 4 were paid at a quarterly rate per share of $0.06 from May 9, 2012 through February 6, 2013 and 3 were paid at a quarterly rate per share of $0.07 from May 8, 2013 through November 6, 2013.A cumulative total of $25.3 million has been paid since the program’s initiation. Any future quarterly dividends and the record date for such dividends will be approved each quarter by the Company’s Board of Directors and announced by the Company.Payments of any future dividends are at the discretion of the Board of Directors and the Company may not have sufficient cash flows to pay dividends. The Company believes its current cash position is adequate to fund operations of the Company in the next 12 months, although no assurances can be made that such cash will be adequate. If the Company needs additional cash, it may sell equity securities to raise additional capital and may borrow funds under its Heartland Bank credit facility. On August 1, 2013, the Company entered into an amendment to the Second Amended and Restated Loan Agreement (as amended, the “Loan Agreement”) with Heartland Bank to extend the term of the Company’s revolving line of credit to August 1, 2014. The credit facility consists of a single revolving note for up to $2 million with Heartland Bank, with borrowings limited to a borrowing base determined based on 70 percent to 80 percent of eligible accounts receivable plus 50 percent of eligible inventory. Significant restrictive covenants in the Loan Agreement include prohibitions on any merger, consolidation or sale of all or a substantial portion of the Company’s assets and limits on the payment of dividends or the repurchase of shares. The Loan Agreement does not contain any financial covenants that require compliance with ratios or amounts.Dividends and share repurchases are permitted as long as after giving effect to the dividend or share repurchase the Company has a ratio of total liabilities to total stockholders’ equity of no more than 1:1.Borrowings on the revolving note bear interest at a rate of the base rate (4.0 percent at September 30, 2013) plus 0.5 percent The note is collateralized by substantially all of the assets of the Company. No amounts were outstanding under the revolving note at either September 30, 2013 or 2012. As of November 29, 2013, the Company had approximately $6.3 million in cash, net trade accounts receivable of $5.6 million and current trade accounts payable of $0.7 million. Presently, the Company has no required debt service obligations. 26 The following table includes information relating to our contractual obligations as of September 30, 2013 in future fiscal years: Contractual Obligations Total Thereafter Long-term debt $
